FILED

UNITED sTATEs DISTRICT CoURT AUG ’ 3 2911
FOR THE DISTRICT OF COLUMBIA Clerk. U.S. District & Bankruptcy
courts for the District 01 Columbla
Christopher J. Sledge, )
)
Petitioner, )
(
> ll 1393
v. ) Civil Action No.
)
Warden Dawn E. Grounds et al., )
)
Respondents. )
MEMORANDUM OPINION

Petitioner, a prisoner in New Boston, Texas, has submitted a form "Petition for Writ of
Habeas Corpus By a Person in Custody in the District of Columbia." He is challenging a
conviction entered by the 5th Judicial District Court in Bowie County, Texas, Pet. at 2, and the
petition reveals no connection to the District of Columbia. In any event, the proper respondent in
habeas corpus cases is the petitioner’s warden or immediate custodian. Rumsfela’ v. Paa’illa, 542
U.S. 426, 439 (2004); Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C. Cir. l998). "[A] district
court may not entertain a habeas petition involving present physical custody unless the
respondent custodian is within its territorial jurisdiction." Stokes v. U.S. Parole Commz`ssz’on, 374
F.3d l235, 1239 (D.C. Cir. 2004); accord Rooney v. Secretary ofArmy, 405 F.3d l029, 1032
(D.C. Cir. 2005) ("jurisdiction is proper only in the district in which the immediate, not the
ultimate, custodian is located") (intemal citations and quotation marks omitted).

Petitioner’s custodian is not within this Court's territorial jurisdiction, and petitioner’s
statements of general habeas principles cast as supporting facts, see Pet. at 5-6, fail to provide a
basis for transferring this action. See 28 U.S.C. § l406(a) (authorizing a transfer in the interest of

justice). Therefore, the Court, lacking jurisdiction over the petition, will dismiss this action

without prejudice to petitioner’s filing a new habeas tion in the `strict of Texas,

  

where his warden is located.

United States district Judge

DATE; Juiy [ § ,2011